                                                                                                   FILED
                                                                                          2019 Feb-08 PM 03:15
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


ANNIE GRANT GORDON,                             )
                                                )
             Plaintiff,                         )
                                                )
     vs.                                        )          Case No. 2:17-CV-02113-TMP
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of the Social Security             )
Administration,                                 )
                                                )
             Defendant.                         )
                                                )
                                                )


                             MEMORANDUM OPINION

I.         Introduction

           The plaintiff, Annie Grant Gordon, appeals from the decision of the

Commissioner1 of the Social Security Administration (“Commissioner”) denying

her application for a period of disability and Disability Insurance Benefits (“DIB”).

Mrs. Gordon timely pursued and exhausted her administrative remedies and the

decision of the Commissioner is ripe for review pursuant to 42 U.S.C. §§ 405(g),



1
  It appears, from the briefs filed by the Government in other Social Security cases and from
news reports, that there is neither a Commissioner nor an Acting Commissioner currently serving
in the Administration, but that the functions of the job still are being performed by Nancy A.
Berryhill.

                                         Page 1 of 13
1383(c)(3). The parties have consented to the exercise of dispositive jurisdiction

by a magistrate judge pursuant to 28 U.S.C. § 636(c). (Doc. 13 ).

      The plaintiff was 56 years old on the date of the ALJ’s opinion on

November 1, 2016.       (Tr. at 30, 169).      Her past work experience includes

employment as a child development center teacher and childcare center director.

(Tr. at 31). The plaintiff claims that she became disabled on July 17, 2010, from

Addison’s disease, hypothyroidism, Cushing’s disease, osteoarthritis, and

depression. (Tr. at 46). Plaintiff last met the insured status requirements under the

Social Security Act on December 31, 2014. (Tr. at 22).

      When evaluating the disability of individuals over the age of eighteen, the

regulations prescribe a five-step sequential evaluation process. See 20 C.F.R.

§§ 404.1520, 416.920; see also Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.

2001). The first step requires a determination of whether the claimant is “doing

substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If

she is, the claimant is not disabled and the evaluation stops. Id. If she is not, the

Commissioner next considers the effect of all of the physical and mental

impairments combined. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). These

impairments must be severe and must meet the durational requirements before a

claimant will be found to be disabled. Id. The decision depends on the medical

evidence in the record. See Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971). If


                                     Page 2 of 13
the claimant’s impairments are not severe, the analysis stops.           20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Otherwise, the analysis continues to step

three, which is a determination of whether the claimant’s impairments meet or

equal the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the claimant’s

impairments fall within this category, she will be found disabled without further

consideration. Id. If they do not, a determination of the claimant’s residual

functional capacity will be made and the analysis proceeds to the fourth step. 20

C.F.R. §§ 404.1520(e), 416.920(e). Residual functional capacity (“RFC”) is an

assessment, based on all relevant evidence, of a claimant’s remaining ability to do

work despite her impairments. 20 C.F.R. § 404.945(a)(1).

      The fourth step requires a determination of whether the claimant’s

impairments prevent her from returning to past relevant work.            20 C.F.R.

§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).   If the claimant can still do her past

relevant work, the claimant is not disabled and the evaluation stops. Id. If the

claimant cannot do past relevant work, then the analysis proceeds to the fifth step.

Id. Step five requires the court to consider the claimant’s RFC, as well as the

claimant’s age, education, and past work experience, in order to determine if she

can do other work. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the

claimant can do other work, the claimant is not disabled. Id. The burden is on the


                                    Page 3 of 13
Commissioner to demonstrate that other jobs exist which the claimant can perform;

once that burden is met, the claimant must prove her inability to perform those jobs

in order to be found disabled. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999).

        Applying the sequential evaluation process, the ALJ found that the plaintiff

had not engaged in substantial gainful activity since the application date, July 17,

2010.     (Tr. at 24).      According to the ALJ, the plaintiff has the following

impairments that are considered “severe” based on the requirements set forth in the

regulations:     “Addison’s      disease,2    hypothyroidism, 3       Cushing’s      syndrome,4

adjustment disorder, and osteoarthritis.” Id. He determined that the plaintiff’s

claim related to celiac disease was not supported by evidence of a medically

determinable physical or mental condition. (Tr. at 25). The ALJ found that the
2
    Addison’s disease is an autoimmune disease in which the adrenal glands do not produce
sufficient amounts of the hormones cortisol and aldosterone. Cortisol helps “the body respond to
stress, including the stress of illness, injury, or surgery. It also helps maintain blood pressure,
heart function, the immune system, and blood glucose (sugar) levels,” while aldosterone “affects
the balance of sodium and potassium in the blood, which in turn controls the amount of fluid the
kidneys remove as urine, which affects blood volume and blood pressure.”
https://my.clevelandclinic.org/health/diseases/15095-addisons-disease (last viewed Feb. 7, 2019).
An “Addisonian crisis” is a serious medical emergency that can be fatal if untreated.
3
   Hypothyroidism is a condition in which the thyroid gland fails to produce enough crucial
hormones. “Over time, untreated hypothyroidism can cause a number of health problems, such
as obesity, joint pain, infertility and heart disease.” https://www.mayoclinic.org/diseases-
conditions/hypothyroidism/symptoms-causes/syc-20350284 (last viewed February 7, 2019).
4
   Cushing’s syndrome occurs when the body is exposed to high levels of the hormone cortisol,
occurring either naturally or due to medication. It can result in high blood pressure, bone loss
and, on occasion, type 2 diabetes, as well as severe fatigue, depression, and anxiety.
https://www.mayoclinic.org/diseases-conditions/cushing-syndrome/symptoms-causes/syc-
20351310 (last viewed February 7, 2019).

                                           Page 4 of 13
plaintiff’s impairments, separately and in combination, neither meet nor medically

equal any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Id. at 25. The ALJ found that the plaintiff’s hypothyroidism, Cushing’s syndrome,

and Addison’s disease were not limiting to the levels required by the listing. Id.

The ALJ also found that the plaintiff’s adjustment disorder did not meeting listing

requirements because she has only mild restriction in activities of daily life, mild

difficulties in social functioning, and moderate difficulties with regard to

concentration.    Id.   The ALJ determined that the plaintiff has the residual

functional capacity to perform work at the light level of exertion with additional

limitations. Id. at 26. The ALJ further elaborated:


       After careful consideration of the entire record, the administrative law
       judge finds that since July 17, 2010, the claimant has the residual
       functional capacity to perform light work as defined in CFR
       404.1567(b) and 416.967(b) with the following clarifications and/or
       exceptions. The claimant is limited to unskilled work not requiring
       complex instructions or procedures. The claimant cannot work at
       unprotected heights or around hazardous machinery, and she cannot
       climb ladders, ropes, or scaffolds. The claimant can occasionally
       stoop, couch [sic], and crawl. The claimant should avoid concentrated
       exposure to extreme heat and extreme cold. Lastly, the claimant can
       tolerate frequent interaction with coworkers, supervisors and the
       general public.


(Tr. at 26).

       According to the ALJ, the plaintiff is unable to perform her past relevant

work. (Tr. at 31). Before March 29, 2015 (the date on which she attained 55 years

                                     Page 5 of 13
of age), she was an “individual closely approaching advanced age” and the

“transferability of job skills was not material to the determination of disability

because using the Medical-Vocational Rules as a framework supports a finding

that the claimant is ‘not disabled’ whether or not the claimant has transferrable job

skills.” (Tr. at 31). During this time, the ALJ used the testimony of a vocational

expert to determine that there are a significant number of jobs in the national

economy that she was capable of performing, such as garment sorter, marker, and

inspector/hand packager. (Tr. at 32). However, on March 29, 2015, plaintiff’s age

category changed and she became an “individual of advanced age.” After that date,

she was “unable to transfer job skills to other occupations” and there were “no jobs

that exist in significant numbers in the national economy that [she] could perform.”

(Tr. at 32). The plaintiff has “at least a high school education” and is “able to

communicate in English” as those terms are defined in the regulations. (Tr. at 31).

The ALJ concluded his findings by stating that Plaintiff “was not disabled prior to

March 29, 2015, but became disabled and has continued to be disabled through the

date of this decision.” Id. at 33. Therefore, although the plaintiff was entitled to

receive Supplemental Security Income, she was not entitled to disability insurance

benefits because she became disabled after her last insured date of December 31,

2014.




                                     Page 6 of 13
II.   Standard of Review

      This court’s role in reviewing claims brought under the Social Security Act

is a narrow one. The scope of its review is limited to determining (1) whether

there is substantial evidence in the record as a whole to support the findings of the

Commissioner, and (2) whether the correct legal standards were applied. See

Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); Wilson v. Barnhart, 284

F.3d 1219, 1221 (11th Cir. 2002). The court approaches the factual findings of the

Commissioner with deference, but applies close scrutiny to the legal conclusions.

See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). The court may not

decide facts, weigh evidence, or substitute its judgment for that of the

Commissioner. Id. “The substantial evidence standard permits administrative

decision makers to act with considerable latitude, and ‘the possibility of drawing

two inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.’”           Parker v.

Bowen, 793 F.2d 1177, 1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting

Consolo v. Federal Mar. Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if this

court finds that the evidence preponderates against the Commissioner’s decision,

the Court must affirm if the decision is supported by substantial evidence. Miles,

84 F.3d at 1400. No decision is automatic, however, for “despite this deferential

standard [for review of claims] it is imperative that the Court scrutinize the record


                                     Page 7 of 13
in its entirety to determine the reasonableness of the decision reached.” Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987). Moreover, failure to apply the correct

legal standards is grounds for reversal. See Bowen v. Heckler, 748 F.2d 629, 635

(11th Cir. 1984).

      The court must keep in mind that opinions such as whether a claimant is

disabled, the nature and extent of a claimant’s residual functional capacity, and the

application of vocational factors “are not medical opinions, . . . but are, instead,

opinions on issues reserved to the commissioner because they are administrative

findings that are dispositive of a case; i.e., that would direct the determination or

decision of disability.”    20 C.F.R. §§ 404.1527(e), 416.927(d).          Whether the

plaintiff meets the listing and is qualified for Social Security disability benefits is a

question reserved for the ALJ, and the court “may not decide facts anew, reweigh

the evidence, or substitute [its] judgment for that of the Commissioner.” Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Thus, even if the court were to

disagree with the ALJ about the significance of certain facts, the court has no

power to reverse that finding as long as there is substantial evidence in the record

supporting it.




                                      Page 8 of 13
III.   Discussion

       The lone issue on this appeal is whether the ALJ improperly applied the age

criteria of the Medical-Vocational Guidelines. Essentially plaintiff’s argument is

that the ALJ should have considered Gordon to be an individual of advanced age

on or before her date last insured because her last insured date was about three

months prior to her fifty-fifth birthday. (Doc. 10, p. 3). The commissioner, on the

contrary, points out that the ALJ used the Medical-Vocational Guidelines only as a

framework, and that his determination that the plaintiff was not disabled prior to

March 29, 2015 was founded upon the testimony of the vocational expert.

       The ALJ found that the plaintiff was capable of performing a limited range

of light work until her fifty-fifth birthday. (Tr. at 26). He then used the Medical-

Vocational Guidelines as a framework for consideration of other evidence related

to the plaintiff’s ability to do work. For example, he wrote:


       In determining whether a successful adjustment to other work can be
       made, the administrative law judge must consider the claimant’s
       residual functional capacity, age, education, and work experience in
       conjunction with the Medical-Vocational Guidelines, 20 CFR Part
       404, Subpart P, Appendix 2. If the claimant can perform all or
       substantially all of the exertional demands at a given level of exertion,
       the medical-vocational rules direct a conclusion of either “disabled”
       or “not disabled” depending upon the claimant’s specific vocational
       profile (SSR 83-11). When the claimant cannot perform substantially
       all of the exertional demands of work at a given level of exertion
       and/or has nonexertional limitations, the medical-vocational rules are
       used as a framework for decisionmaking unless there is a rule that


                                     Page 9 of 13
      directs a conclusion of “disabled” without considering the additional
      exertional and/or nonexertional limitations (SSRs 83-12 and 83-14).
      If the claimant has solely nonexertional limitations, section 204.00 in
      the Medical­ Vocational Guidelines provides a framework for
      decisionmaking (SSR 85-15).


(Doc. 8-3, p. 33 of 62). Recognizing that the plaintiff could perform only a limited

range of light work, the ALJ turned to the testimony of a VE to determine the

plaintiff’s ability to adjust to new work. “To determine the extent to which these

limitations eroded the unskilled light occupational base, the Administrative Law

Judge asked [the vocational expert] whether jobs exist in the national economy for

an individual with the claimant’s age, education, work experience, and residual

functional capacity.   [The VE] testified that given all of these factors, the

individual would have been able to perform the requirements of representative

occupations such as garment sorter…; marker…; and, inspector/hand packager….”

(Id.). It is apparent, therefore, that the ALJ did not use the Medical-Vocational

Guidelines mechanically to determine the age adjustment of the plaintiff.

      After a finding that a claimant is unable to perform any of her past work, the

ALJ must show that there is other work that a plaintiff may perform. Foote v.

Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). It is proper for an ALJ to use the

Medical-Vocational Guidelines to assist in making this determination for a given

claimant. Heckler v. Campbell, 461 U.S. 458, 467, 76 L. Ed. 2d 66, 103 S. Ct.

1952 (1983). However, an ALJ may apply the grids in a straightforward manner

                                    Page 10 of 13
only when each variable in the grid accurately accounts for the claimant’s

limitations. Walker v. Brown, 826 F.2d 996, 1003 (11th Cir. 1987). In other

words, when a claimant is not able to perform all of the work at a given exertional

level or when she has non-exertional limitations, the ALJ may not use the grids to

direct a finding of disability or non-disability. Id.

      The Eleventh Circuit’s unpublished opinion in Miller v. Commissioner of

Social Security, 241 F. App'x 631 (11th Cir. 2007), is essentially indistinguishable

from the instant case. There, the court of appeals rejected the argument that the

ALJ should have treated the claimant as a “person of advanced age,” rather than a

“person closely approaching advanced age,” when his fifty-fifth birthday was only

two months away. It did so for two reasons: first, the ALJ did not rely exclusively

on the “grids”, but also considered the testimony of a VE to assess the number of

jobs available to the claimant, and second, the claimant made no proffer of

evidence showing that his ability to adapt to new work is less than indicated by the

applicable age grid. Id., 241 F. App'x at 635.          The same reasons are true in the

instant case. The ALJ clearly did not rely exclusively on the age grids, but

considered the testimony of a VE. Thus, he did not “mechanically” apply the

Medical-Vocational Guidelines in reaching his determination. Second, the plaintiff




                                      Page 11 of 13
has made no proffer in this court 5 related to any decreased ability to adapt to work

suitable for her age group.

        Because it would have been improper for the ALJ to apply the grids when

Gordon could perform only a restricted range of light work, it is clear that the court

may not reverse the ALJ, determine which age criteria Gordon should be placed in,

and apply the grids to find Gordon was disabled on or before her disability

insurance end date. The preferred method for an ALJ to demonstrate that a

plaintiff is able to perform jobs that exist in the national economy if application of

the grids is not possible is through the testimony of a VE. Francis v. Heckler, 749

F.2d 1562, 1566 (11th Cir. 1985). Here, the ALJ relied upon the testimony of the

VE and determined that there were jobs in the national economy that the plaintiff

could perform, and thus, he found that Gordon was not disabled before March 29,

2015.



IV.     Conclusion

        Upon review of the administrative record, and considering all of Ms.

Gordon’s arguments, the Court finds the Commissioner’s decision is supported by

substantial evidence, and the legal conclusions are in accord with the applicable
5
   The procedure described by the Court of Appeals in Reeves v. Heckler, 734 F.2d 519 (11th
Cir. 1984), and Patterson v. Bowen, 799 F.2d 1455 (11th Cir. 1986), indicates that if the claimant
proffers evidence in the district court of reduced ability to adapt, the district court should remand
the matter to the ALJ for consideration of the evidence. But if no proffer is made, the district
court should affirm the Commissioner’s determination, absent other unrelated errors.

                                           Page 12 of 13
law. The Commissioner’s determination denying disability benefits is due to be

affirmed. A separate order will be entered.

      DONE this 8th day of February, 2019.


                                      _______________________________
                                      T. MICHAEL PUTNAM
                                      UNITED STATES MAGISTRATE JUDGE




                                   Page 13 of 13
